DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s after final amendment received 5/5/21, which has been entered.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynette Wylie on 5/11/2021.

The application has been amended as follows: 
IN THE CLAIMS:
IN CLAIM 1, LINE 11, after “such that” INSERT –the rear surface and —
CANCEL CLAIMS 3, 4 and 15
Reasons for Allowance
Claims 1-2, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach a directed jet mouthpiece having a mouthpiece trough with buccal and lingual side vertical members and an occlusal side horizontal member extending there between, the trough includes at least one fluid inlet, a plurality of jet orifices on both buccal and lingual side vertical members, and a plurality of directed jet orifices disposed on a rear surface in an end region of the at least one mouthpiece trough such that the rear surface and the directed jet orifices face a rearward direction towards a back of a user’s mouth, wherein a fluid path is disposed between the inlet and the jet orifices and directed jet orifices, the plurality of directed jet orifices are configured for directing fluid jets rearward towards a remainder of teeth in the users mouth beyond the end regions of the trough as required, in combination with the other limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772